Citation Nr: 0116086	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  97-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to service connection for elevated 
cholesterol and triglycerides.

3.  Entitlement to service connection for arteriosclerotic 
heart disease, status post myocardial infarction and coronary 
artery bypass graft, formerly claimed as an enlarged heart 
and myocarditis.

4.  Entitlement to service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1962 to 
February 1965, and from April 1965 to April 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from July 1996 and April 1997 rating 
decisions of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for arthritis 
of the hands is remanded, as discussed below.


FINDINGS OF FACT

1.  PTSD is currently manifested by symptoms of sleep 
disturbance, nightmares, avoidance of crowds, flashbacks, and 
a general lack of interest in hobbies or other activities, 
with clinical findings for some impairment in reality testing 
due to flashbacks, poor concentration, anxiety, dysphoric 
mood, and a heightened startle response.

2.  The appellant's service-connected PTSD is productive of 
severe social and occupation impairment as contemplated by 
the rating criteria in effect prior to and since November 7, 
1996.

3.  Elevated cholesterol and triglycerides are laboratory 
test results and not, in and of themselves, disabilities.

4.  Arteriosclerotic heart disease, status post myocardial 
infarction and coronary artery bypass graft, are not related 
to the appellant's in-service pericarditis, costochondritis, 
or pneumonitis.

5.  The symptoms and findings that the veteran experienced in 
service were not early manifestations of his current heart 
disease.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
PTSD are met from October 16 to November 7, 1996, and since 
November 7, 1996.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000);Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, §  4, 114 Stat. 2096,___(2000)(to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 9411 (1996 & 2000).

2.  Service connection loss for elevated cholesterol and 
triglycerides is not warranted; the appellant's claim is 
legally insufficient. 38 U.S.C.A. §§ 1155, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000); Sabonis v. Brown, 
6 Vet. App. 426 (1994).

3.  Arteriosclerotic heart disease, status post myocardial 
infarction and coronary artery bypass graft, formerly claimed 
as an enlarged heart and myocarditis, was not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, §  4, 114 Stat. 2096,___(2000)(to 
be codified at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, regarding the claims on appeal, with the exception 
of the claim for service connection for arthritis of the 
hands, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these issues on appeal has been 
obtained.  The evidence includes the appellant's service 
medical records and his medical treatment records.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the appellant 
with the development of this case is necessary.  The Board 
also finds that the requirements regarding notice which must 
be provided to the appellant pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 1060475, 114 Stat. 2096 
(2000) have been satisfied by the letters and statements of 
the case which were provided to the appellant by the RO.

I.  Claims for Increase

In an April 1997 rating decision, the RO granted service 
connection for PTSD at the 10 percent disability level, 
effective from October 16, 1996.  The appellant voiced 
disagreement with the assigned evaluation and this disability 
evaluation was thereafter increased from 10 percent to 30 
percent, also effective from October 16, 1996.  The issue of 
entitlement to a higher disability evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where there 
is no clearly expressed intent to limit an appeal to 
entitlement to a specific disability rating for a service-
connected condition, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition, i.e., the maximum disability rating allowed by 
law).  Furthermore, the Board notes that, as this case arises 
from the initial rating assigned for PTSD after the grant of 
service connection, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.

The appellant contends that the 30 percent evaluation 
assigned his service-connected PTSD does not reflect 
adequately the severity of his psychiatric symptomatology.  
He asserts that the evaluation should be increased based upon 
severe chronic PTSD symptoms that include sleep disturbance, 
nightmares, avoidance of crowds, and a general lack of 
interest in hobbies or other activities along with 
longstanding unemployability.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  In making its determination, the Board analyzes the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, and bases the assigned rating, as 
far as practicable, on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 1991 
& Supp.); 38 C.F.R. §§ 4.1, 4.10 (2000).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2000).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Because the appellant has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson supra.

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the 
appellant's appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised 
effective November 7, 1996; 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  Where regulations change during the course 
of an appeal, the Board must determine, if possible, which 
set of regulations, the old or the new, is more favorable to 
the claimant and apply the one more favorable to the case.  
Karnas v Derwinski, 1 Vet. App. at 312-13.  Also, the VA 
General Counsel requires that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination on 
whether the intervening change is more favorable to the 
veteran is required; if the amendment is more favorable, the 
Board must apply that new provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and the Board must apply the prior (old) 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. VA 
O.G.C. Prec. Op. 3-2000 (April 10, 2000).

Under the General Rating Formula for Psychoneurotic 
Disorders, in effect prior to November 7, 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996); see Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994).

A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.

A 50 percent evaluation is assigned when the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and that, 
by reason of psychoneurotic symptoms, reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  Id.

As revised effective November 7, 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411 (2000).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

Initially, evaluating the period of time from October 6, 
1996, until November 7, 1996, the Board finds that the 
evidence of record establishes entitlement to a 70 percent 
rating under the old rating criteria.  We note that a VA 
outpatient treatment entry dated June 1996 shows that the 
appellant experienced frequent flashbacks, nightmares, fear 
of strangers, teary breakdowns, and a hyperstartle response.  
It was noted that the appellant had been a combat medic, 
exposed to significant gunfire and body parts.  Subsequent VA 
outpatient treatment entries show continued symptoms.  In 
December 1996, it was noted that the appellant's chronic PTSD 
effected his social experiences, relationships, and 
physiological functioning.  On VA PTSD examination in April 
1997, the appellant reported intrusive thoughts about his 
Vietnam experiences, along with nightmares, flashbacks, 
avoidance of people, disinterest in previous hobbies, 
irritability, marked startle response, emotional volatility, 
and depressive and anxiety symptoms.  The Axis I diagnoses 
included PTSD, dysthymic disorder, obsessive compulsive 
disorder, alcohol dependence, and Valium dependence.  A 
Global Assessment of Functioning (GAF) Scale score of 50 was 
assigned, which reflects the presence of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  See QUICK REFERENCE TO THE DSM-IV (Diagnostic 
and Statistical Manual of Mental Disorders) at 47 (4th ed. 
1994).  The examiner commented that the appellant was 
"poorly social" and that he was a "partial hermit."  The 
appellant described spending most of his time at home playing 
countless games of solitaire.  He mentioned only one close 
friend whom he sees rarely and a close relationship with only 
one of his three daughters.  Severe impairment of the 
appellant's social and occupational functioning is shown.  
Accordingly, the Board finds that the criteria for a 70 
percent rating are met for the period of October 16, 1996, 
until November 16, 1996, under the old rating criteria.

For the period from and after the effective date of the 
regulatory change, November 7, 1996, the evidence of record 
clearly establishes that the appellant's PTSD symptoms meet 
the criteria for a 70 percent disability rating under both 
the old and new rating criteria, but not the criteria for a 
100 percent disability rating.  Accordingly, it may not be 
said that either the old or new rating criteria is more 
favorable to the appellant.

As indicated above, the appellant's GAF score was 50 on VA 
PTSD examination in January 1997.  On subsequent VA PTSD 
examination in July 1998, the examiner assigned a GAF score 
of 40 and noted that the appellant displayed some impairment 
in reality testing involving dissociative features of 
flashbacks and major impairment of several areas involving 
work, family relations and social functioning.  At the July 
1998 examination, the appellant's mental state had noticeably 
deteriorated.  Although he was immaculately dressed and 
groom, he was gaunt, with an anxious affect.  He was 
distracted, looking around the room and counting things 
within the room.  He was observed to jump at the slight 
sounds outside of the room.  The appellant's mood was 
dysphoric and he described dissociative features of 
flashback, but no overt psychotic symptoms were shown.  He 
was able, cognitively, to perform an unusual mathematical 
task, but he had poor concentration.  Insight and judgment 
were fair.  The appellant reported poor sleep and no daily 
living routine.  He reported that he prepared his own meals, 
laundry and personal hygiene, but that he required a list of 
typical daily responsibilities from his daughter.  The 
appellant further reported watching television throughout the 
day, drifting from channel to channel, becoming numb.  The 
Axis I diagnoses were severe PTSD, obsessive compulsive 
disorder, alcohol dependence in partial sustained remission, 
and Valium dependence in remission. 

The appellant's description of his symptoms along with the 
clinical findings support the assignment of a 70 percent 
disability evaluation as occupational and social impairment 
with deficiencies in most areas is shown under the new rating 
criteria.  The record also establishes that the appellant 
meets the criteria for a 70 percent rating under the old 
criteria as his psychoneurotic symptoms are shown to severely 
impair his ability to establish and maintain effective 
relationships with people, as well as, his ability to obtain 
or retain employment.  Medical records and sworn testimony 
reflect that the appellant has no meaningful social life or 
interpersonal relationships with persons other than one 
daughter, and he has been unemployed since 1993.

The Board has evaluated all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection for PTSD until the present, as 
required by Fenderson supra., and the Board finds no basis 
for staged ratings.

A 100 percent disability rating is not warranted because the 
evidence of record does not show that the appellant has 
totally incapacitating psychoneurotic symptoms, or total 
occupational and social impairment.  While the appellant has 
been unemployed since 1993, clinical findings along with the 
GAF scores do not indicate gross repudiation of reality with 
disturbed thought or behavioral processes, or other indicia 
to merit the assignment a 100 percent evaluation under either 
the old or new rating criteria.  Significantly, the medical 
record shows only "some impairment in reality testing 
involving dissociative features of flashbacks."  There are 
no persistent delusions or hallucinations.  Nor is there 
gross impairment in thought processes or communication.  On 
VA PTSD examination in July 1998, the appellant appeared 
largely impaired due to poor concentration.  At this time, he 
successfully performed mathematical tasks, and he was 
oriented.  There was no evidence of memory loss, grossly 
inappropriate behavior, or a danger of the appellant hurting 
himself or others.  Consequently, the Board finds no basis 
for the assignment of a 100 percent evaluation under either 
the old or new rating criteria and, for the reasons discussed 
above, the evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2000); 38 C.F.R. §4.3 (2000).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected PTSD has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


II.  Claims for Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

Service connection is presumed if a veteran manifests a 
chronic disease, such as arthritis, to a degree of at least 
10 percent within one year after separation from service.  38 
U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

A. Elevated Cholesterol and Triglycerides

Initially, the Board has determined that the claim for 
service connection for elevated cholesterol and triglycerides 
is a matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  In cases where the law and not the 
evidence is dispositive, the claim must be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) ("failure to 
state a claim upon which relief can be granted," as opposed 
to dismissing the case for failure to present a well-grounded 
claim); Cf. FED R. CIV. P. 12(b)(6).

The appellant avers that that his elevated cholesterol and 
triglycerides were first shown in service and that, 
therefore, service connection is warranted.  However, the 
controlling regulation states that service connection "means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein." Elevated 
cholesterol and triglycerides are actually laboratory results 
and are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule.  
61 Fed. Reg. 20445 (May 7, 1996).  Accordingly, there is no 
basis for service connection.

Where there is an absence of legal merit or the claimant 
lacks entitlement under the law, application of the benefit 
of the doubt rule is not warranted.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.3 (2000).

B. Arteriosclerotic Heart Disease

The appellant seeks service connection for arteriosclerotic 
heart disease, status post myocardial infarction and coronary 
artery bypass graft, formerly claimed as an enlarged heart 
and myocarditis.  Testimony of the appellant from hearings 
conducted during this appeal reflects that he believes his 
in-service heart symptomatology were early manifestations, or 
precursors, of his post service heart disability.

It is uncontroverted that, during service in 1970, the 
appellant developed perimyocarditis.  Service medical records 
show that he made a full recovery.  X-ray studies at that 
time showed an enlarged cardiac silhouette.  The appellant 
had no further cardiovascular symptoms following his recovery 
from pericarditis.  Pertinent other service medical records 
show that the appellant had costochondritis in May 1979, and 
pneumonitis on chest x-ray in March 1979 with no cardiac 
abnormality reported.  In March 1982, the appellant had 
recurrent pneumonia.  He underwent a treadmill exercise 
electrocardiogram (EKG) stress test in November 1987, which 
was negative for evidence of ischemia or any other cardiac 
abnormality.  Between 1977 and 1986, numerous EKGs were 
performed, but showed no abnormality.  Also, chest x-rays 
taken between 1980 and 1988 were within normal limits.  

The appellant was discharged from service in 1988 and there 
is no evidence of record showing heart problems within the 
initial post separation year.  A private hospital discharge 
summary dated August 1990 reflects the first documented 
evidence of any abnormal cardiac pathology post service.  At 
this time, the appellant presented with chest pain, 
anterolateral ST changes on EKG and elevated cardiac enzymes.  
Cardiac catheterization revealed totally occluded right 
coronary artery and partial obstruction of the obtuse 
marginal with thrombus.  An obtuse marginal percutaneous 
transluminal coronary angioplasty was performed successfully.  
Private hospital records dated November 1992 reflect that the 
appellant had chest pain and underwent cardiac 
catheterization, which revealed 100 percent right coronary 
artery occlusion and 70 percent narrowing of the mid 
circumflex coronary artery.  Bypass surgery was recommended 
but deferred by the appellant.  Private hospital records 
dated July 1993 reflect that the appellant was hospitalized.  
He described recent chest pain and gave a history of 
cigarette smoking.  Cardiac catheterization revealed 70 
percent narrowing of the left circumflex coronary artery 
obtuse marginal branch, 100 percent obstruction of the right 
coronary artery ostium.  Collateral filling was good.  The 
appellant underwent coronary bypass surgery.

In April 1997, a VA heart examination was conducted.  The 
appellant reported a markedly positive family history 
coronary artery disease.  The examiner noted that the heart 
was not clinically enlarged and that an EKG was negative for 
evidence of a previous myocardial infarction.  Sinus rhythms 
were normal.  The diagnosis was organic heart disease, 
etiology arteriosclerosis.

Because of the appellant's contention that his in-service 
heart symptoms were precursors to his current heart 
disability, the Board requested an opinion from an 
independent medical expert in July 1999.

After a thorough and comprehensive review of the pertinent 
medical records, an independent medical expert specializing 
in cardiology provided a written opinion dated in December 
1999.  Therein, the physician provided the salient facts from 
his review of the medical record, which are essentially the 
same as those set forth above.  He further noted that a June 
1996 EKG showed normal sinus rhythm, leftward axis, possible 
left atrial enlargement, and no evidence of previous or 
recent myocardial infarction or ischemia.  He concluded as 
follows:

In my medical opinion, the veteran's 
current heart disability can be 
completely disassociated from the acute 
pericarditis, perimyocarditis that he 
experienced in 1970.  This was based on 
the fact that his present illness is due 
to coronary arteriosclerotic heart 
disease.  There is no evidence or medical 
basis that this disease is caused by or 
related to perimyocarditis.  Furthermore, 
he recovered completely from the 
perimyocarditis and there was no evidence 
in the clinical records, by 
catheterization, clinical evaluation, or 
chest x-ray of any persistent disease of 
his pericardium or myocardium.

In summary, in my medical opinion as 
cardiovascular specialist I find no 
evidence in the patient's medical records 
that the symptoms and findings he 
suffered while in the service were 
precursors in any way to the present 
heart condition.  In my opinion, the 
veteran's current heart disability can be 
disassociated from the heart problems he 
experienced while in service.

In view of the absence of a persistent disease of the 
pericardium or myocardium, and the above expert opinion, 
which found no relationship between the appellant's in-
service heart symptoms and the onset of arteriosclerotic 
heart disease two years following service discharge, the 
Board finds that the preponderance of the evidence is against 
service connection for arteriosclerotic heart disease.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.102 (2000).


ORDER

A 70 percent disability evaluation for PTSD is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Service connection for elevated cholesterol and triglycerides 
is denied.

Service connection for arteriosclerotic heart disease, status 
post myocardial infarction and coronary artery bypass graft, 
formerly claimed as an enlarged heart and myocarditis, is 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand of the issue of entitlement to service connection for 
arthritis of the hands is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals






